
	

115 S2107 IS: Department of Veterans Affairs Provider Accountability Act
U.S. Senate
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2107
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2017
			Mr. Heller (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to require the Under Secretary of Health to report major
			 adverse personnel actions involving certain health care employees to the
			 National Practitioner Data Bank and to applicable State licensing boards,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Provider Accountability Act. 2.Accountability within Veterans Health Administration (a)Reporting major adverse actions to National Practitioner Data Bank and State licensing boardsSection 7461 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (f)Whenever the Under Secretary for Health (or an official designated by the Under Secretary) brings charges based on conduct or performance against a section 7401(1) employee and as a result of those charges a major adverse action is taken against the employee, the Under Secretary shall, not later than 30 days after the date on which such major adverse action is carried out, transmit to the National Practitioner Data Bank and the applicable State licensing board the name of the employee, a description of the major adverse action, and a description of the reason for the major adverse action..
			(b)Prohibition on signing settlements with certain clauses
 (1)In generalExcept as provided in paragraph (2), the Secretary of Veterans Affairs may not enter into a settlement agreement relating to a claim by an employee of the Department of Veterans Affairs under which the Department would be required to conceal a serious medical error or purge a negative record from a personnel file of an employee of the Department.
 (2)ExceptionParagraph (1) shall not apply to a negative record if the head of the Office of Accountability and Whistleblower Protection of the Department and the Special Counsel jointly certify that the negative record is not legitimate.
